            Case 1:19-cv-10722-LJL Document 35 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              12/7/2020
                                                                       :
OSIRIS MOSLEY,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-cv-10722 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
DANNY CAMPBELL,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Before the Court is Defendant’s letter motion, dated November 30, 2020, making four
requests of the Court. Dkt. No. 34. Defendant asks the Court: (1) to order Plaintiff to respond to
Defendant’s First Set of Interrogatories and Request for Production of Documents; (2) to deem
any objections thereto waived; (3) to order Plaintiff to provide Defendant with an updated
executed NY Crim. Pro. L. § 160.50 unsealing release; and (4) to grant a 90-day extension of the
fact discovery deadline. Defendant’s letter indicates that Plaintiff has consented to the extension
of discovery deadlines, but Plaintiff has not otherwise responded to Defendant’s letter. For the
following reasons, Defendant’s requests are granted.

        Defendant provides documentation showing that Plaintiff has failed to respond to
interrogatories and document requests served upon Plaintiff on August 19, 2020. The responses
to these requests are now over 100 days overdue. Defendant has received no response, nor any
communication from Plaintiff indicating why his discovery responses remain outstanding. Dkt.
No. 34 at 1-2. Nor has Plaintiff made any communication to the Court objecting to the requests,
asking for an extension, or otherwise explaining why he has not responded. Therefore, the Court
orders Plaintiff to respond to Defendant’s Interrogatories and Request for Production of
Documents by December 22, 2020, and holds that any objection to the requests has been waived.

        Defendant also indicates that Plaintiff has failed to provide Defendant with an up-to-date
NYCPL § 160.50 release, which is required for Defendant to procure Plaintiff’s criminal court
file. Id. at 2. Plaintiff provided a release, but the New York Criminal Court rejected it because
the notarization was out of date. Id. Plaintiff has refused to provide a release with a current
notarization despite repeated requests from Defendant. Id. On November 9, 2020, Defendant
sent Plaintiff a deficiency letter requesting that Plaintiff return the release by November 23,
2020, or Defendant would seek judicial intervention. Accordingly, Plaintiff is ordered to
produce an executed NYCPL § 160.50 release to Defendant or face discovery sanctions.

        Finally, Defendant requests a 90-day extension of the discovery deadlines. The many
          Case 1:19-cv-10722-LJL Document 35 Filed 12/07/20 Page 2 of 2




delays of which Defendant complains are sufficient to establish the good cause necessary for
such an extension. See Furry Puppet Studio Inc. v. Fall Out Boy, 2020 WL 4978080, at *1
(S.D.N.Y. Feb. 23, 2020). The deadline for fact discovery is extended to March 3, 2021.

       For the foregoing reasons, Defendant’s requests are GRANTED. Defendant is directed to
submit a revised case management plan reflecting the discovery extension.

       SO ORDERED.


Dated: December 7, 2020                            __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               2
